Citation Nr: 0701190	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right shoulder injury


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to April 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development of 
the record.  


FINDINGS OF FACT

1.  The medical evidence shows that, prior to March 10, 2004, 
the residuals of the veteran's right shoulder injury 
consisted of x-ray evidence of arthritis and noncompensable 
limitation of motion.  

2.  The medical evidence shows that, beginning March 10, 
2004, the residuals consisted of x-ray evidence of arthritis 
and functional limitation of motion to the shoulder level.  

3.  The medical evidence further shows that, beginning August 
8, 2006, the residuals consisted of x-ray evidence of 
arthritis and functional limitation of motion to midway 
between the side and shoulder level.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the residuals of the right shoulder injury prior 
to March 10, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.10, and 4.71a, Codes 5003, 5010 (2006).  

2.  The criteria are met, however, for a higher 20 percent 
rating for this disability beginning March 10, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.10, and 4.71a, Code 
5201 (2006).  

3.  The criteria are met, as well, for an even higher 30 
percent rating for this disability beginning August 8, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.10, and 4.71a, Code 
5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)), imposes obligations on VA in 
terms of its duties to notify and assist claimants.  
The implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2002 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through August 2006 have been obtained and he was 
provided two VA compensation examinations, including to 
assess the severity of his right shoulder disability - the 
dispositive issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Indeed, this was partly the reason the Board 
remanded this case to the RO in April 2005, via the AMC, and 
he underwent the requested medical evaluation in August 2006.  
Additional medical treatment records also were obtained on 
remand, which was another reason for the Board returning this 
case to the RO via the AMC.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide VCAA notice, to the extent possible, before any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III) (also discussing the timing of 
the VCAA notice, as it relates to prejudicial error, 
and indicating that a post initial decision readjudication of 
the claim in the statement of the case (SOC) or supplemental 
SOC (SSOC), after providing the requisite content-complying 
VCAA notice, can effectively cure any timing error in the 
provision of notice).

Here, the RO initially considered the claim in June 2002 - 
so not until after sending the veteran a VCAA letter in May 
2002.  Consequently, there was no error in the timing of the 
VCAA notice as it preceded the initial adjudication of the 
claim.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, in the September 2006 SSOC he was provided 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was also 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  So 
he has received the requisite Dingess notice.  Accordingly, 
especially since higher ratings are being granted in this 
decision, the Board finds no evidence of prejudicial error in 
doing this at this juncture.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  The 
limitation of motion must be objectively confirmed by 
clinical findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

In addition, complaints of pain on movement must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  Weakness is as important as 
limitation of motion, and painful motion is generally 
regarded as productive of a compensable evaluation.  See 
38 C.F.R. §§ 4.40, 4.45.  See, too, 38 C.F.R. § 4.59.

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

Other impairment of the humerus, with flail shoulder, is to 
be rated 80 percent disabling for the major arm and 
70 percent disabling for the minor arm.  For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm.  Fibrous union of the humerus warrants a 
50 percent rating for the major arm and a 40 percent 
evaluation for the minor arm.  A 30 percent evaluation is for 
assignment for recurrent dislocation of the scapulohumeral 
joint of the major extremity with frequent episodes and 
guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation is 
appropriate for either arm.  Malunion of the humerus, with 
marked deformity, warrants a 30 percent rating for the major 
arm and a 20 percent evaluation for the minor extremity; a 
20 percent rating is for assignment for malunion, with 
moderate deformity of either extremity.  Code 5202.  

Initially, the Board notes that the veteran has had a 10 
percent rating for his right shoulder disability effectively 
since 1973, so for many years.

The veteran reported to a VA compensation examiner in June 
2002 that he had been having increasing pain in his right 
shoulder, with chronic crepitation and popping and morning 
stiffness.  Lifting caused increased pain and range of motion 
was generally reduced.  He stated that he experienced flare-
ups of pain occurring 28 days each month, with additional 
weakness and loss of motion during the episodes.  He took 
ibuprofen and Tylenol for pain.  He had not had any cortisone 
injections.  On examination, there was tenderness to 
palpation over the right shoulder and trapezius areas, 
including anteriorly, but no deltoid tenderness.  Forward 
flexion and abduction of the shoulder were each possible from 
0 to 130 degrees, with internal and external rotation each 
accomplished from 0 to 80 degrees.  Crepitation was present 
on range of motion testing.  Painful motion was not reported.  
The examiner commented that an additional 10 to 15 degrees of 
motion loss of forward flexion would be expected during 
flare-ups, with an additional 10 to 15 degrees loss of 
internal and external rotation.  The examiner also stated 
that, in addition, he would expect moderate to severe loss of 
strength for activities involving pushing, pulling, and 
lifting during flare-ups, but he indicated that he would not 
expect any loss of coordination.  The examiner apparently did 
not have the claims file for review.  

A VA nurse practitioner noted during a clinic visit on March 
10, 2004, that the veteran could not elevate his right arm 
above 90 degrees (shoulder level) and that internal rotation 
and external rotation were decreased 50 percent or more.  
The assessment was shoulder pain/limited range of motion, 
possible candidate for joint replacement.  An orthopedic 
consultation was recommended.  Subsequent VA clinic records 
dated through August 2006, however, do not reflect any 
specialist evaluation of the veteran's right shoulder.  



Pursuant to the Board's April 2005 remand, another VA 
compensation examination was conducted on August 8, 2006, 
after additional VA clinic records were obtained.  The 
veteran reported to the VA examiner that he had daily pain 
across the anterior and posterior aspects of his right 
shoulder which he rated as 7/10, with the pain increasing to 
10/10 with flare-ups, occurring once or twice a week.  His 
symptoms would also include weakness and a sensation of 
numbness during flare-ups.  He indicated, though, that pain 
was his primary symptom during flare-ups.  He denied using a 
sling or a brace for his shoulder.  The examiner noted that, 
as the veteran was not currently working, the disability had 
no effect on his occupation.  But he found it difficult to 
pick up objects weighing 10 to 15 pounds or more.  He would 
typically keep himself busy by doing yard work or fishing, 
but the shoulder pain would sometimes interfere with those 
activities.  On examination, there was 160 degrees of forward 
flexion and 160 degrees of abduction.  External rotation was 
possible to 80 degrees and internal rotation was accomplished 
to 70 degrees.  The examiner noted, however, that the veteran 
had pain with any motion of the shoulder beyond 90 degrees of 
flexion or abduction.  Rotator cuff strength was 5/5, 
although testing did cause some increase in pain.  There was 
a positive impingement arc above 90 degrees.  The examiner 
noted some tenderness over the acromioclavicular joint that 
was aggravated by cross body adduction.  No gross instability 
of the right shoulder joint was detected.  It was noted that 
the veteran was right-handed.  X-rays of the right shoulder 
reportedly showed widening of the acromioclavicular joint; no 
significant degenerative changes were noted in the 
glenohumeral joint.  The examiner further commented that, 
with repetitive activity, the veteran was likely to 
experience increased symptoms in his right shoulder, 
including worsening pain and weakness, as well as an 
additional 20 to 30 degree loss of range of motion of the 
shoulder.  

The record indicates the current 10 percent rating for the 
veteran's right shoulder disability was assigned under Code 
5003 on the basis of x-ray evidence of arthritis, but with 
limitation of motion that was noncompensable (i.e., 0 percent 
disabling) under Code 5201.  



The report of the June 2002 VA compensation examination, as 
well as the VA clinic records prior to March 2004, reflect 
some limitation of motion in the right shoulder, to 130 
degrees, but no painful motion.  Flare-ups would cause 
additional limitation, including due to pain and weakness, 
although not enough to limit motion at or even close to 
shoulder level.  And in the absence of any medical evidence 
of limitation of motion at the shoulder level, including on 
use, a compensable rating for the veteran's right shoulder 
disability is not warranted on the basis of limitation of 
motion.  Code 5201; see also DeLuca.  

Therefore, prior to March 2004, neither a compensable rating 
under the provisions of Code 5201 nor a rating greater than 
10 percent under the provisions of Code 5003 is warranted.  

Beginning with the March 10, 2004, clinic note, however, 
forward flexion and abduction of the veteran's right shoulder 
have clearly been limited to shoulder level, primarily by 
pain.  This finding squarely meets the requirements for a 
higher 20 percent rating under Code 5201, effective from the 
date of that clinic visit.  That examiner did not report any 
additional functional impairment on use, however, so the 
Board concludes that no higher rating may be assigned - at 
least until more recently.  

The report of the more recent August 2006 VA compensation 
examination also documents range of motion data meeting the 
criteria for a 20 percent rating.  But this report also shows 
that additional functional limitation on use more nearly 
meets the criteria for an even higher 30 percent rating under 
Code 5201, i.e., the estimated limitation of motion on use of 
the veteran's major shoulder would result in flexion and 
abduction to 60 to 70 degrees - slightly closer to 45 
degrees (which is midway between his side and shoulder level) 
than to 90 degrees (which is shoulder level).  38 C.F.R. 
§ 4.7.  Affording him the benefit of the doubt, therefore, 
the Board concludes that an even higher 30 percent rating is 
warranted effective August 8, 2006.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  There is no indication the veteran has ever been 
hospitalized for treatment of his right shoulder disability 
since his separation from service.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his schedular ratings 
assigned herein.  See 38 C.F.R. § 4.1 (disability rating, 
themselves, take into account temporary exacerbations of 
disease causing occasional time loss from work on leave).  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In summary, the Board concludes that a rating greater than 10 
percent prior to March 10, 2004, is denied.  But effective 
March 10, 2004, a higher 20 percent rating is assigned.  And 
effective August 8, 2006, an even higher 30 percent rating is 
assigned.  




ORDER

A rating greater than 10 percent for the right shoulder 
disability prior to March 10, 2004, is denied.  

A higher 20 percent rating is granted effective March 10, 
2004, subject to the laws and regulations governing the 
payment of VA compensation.  

An even higher 30 percent rating is granted effective August 
8, 2006, also subject to the laws and regulations governing 
the payment of VA compensation.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


